                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                             1:19-cv-299-MOC-WCM

DAVID M. THURSTON.,                 )
                                    )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
AVERY COUNTY SHERIFF’S              )                      ORDER
OFFICE, et al.,                     )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendant

Avery County. (Doc. No. 3).

       Plaintiff filed this action on October 21, 2019. (Doc. No. 1). Defendant filed the pending

motion to dismiss on December 3, 2019. (Doc. No. 3). Plaintiff filed an Amended Complaint on

December 17, 2019. (Doc. No. 5). Because Plaintiff has filed an Amended Complaint, the

pending motion to dismiss is now moot.

       IT IS THEREFORE ORDERED that:

       (1) Defendant’s Motion to Dismiss, (Doc. No. 3), is terminated as moot.




   Signed: January 6, 2020




                                               1
